Citation Nr: 0510631	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  99-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the right knee with scaring. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to May 1980.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, inter alia, granted service connection for 
arthritis due to trauma of right knee, with scar and assigned 
a 10 percent disability rating.   

In November 2002, the veteran's case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  See 38 C.F.R. § 19.9(a)(2) (2002).  However, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  And, in August 2003, the 
Board remanded the case to the RO for initial consideration 
of the evidence obtained by the EDU and for any development 
that had yet to be accomplished.  VAOPGCPREC 1-2003.  The 
case was transferred to the Appeals Management Center (AMC) 
in Washington, DC for development.  The case now is before 
the Board for further appellate consideration.

The Board also notes, that in the March 2005 appellant's 
post-remand brief the appellant's representative appeared to 
request consideration of a claim for service connection for a 
left knee condition as secondary to his service-connected 
disability of the right knee.  However, the only issue 
currently before the Board is that set forth on the title 
page of this decision.  Accordingly, this matter is referred 
to the RO for appropriate action.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The scars on the veteran's right knee are superficial, 
well healed and asymptomatic.  

3.  The veteran's service-connected right knee traumatic 
arthritis is characterized by range of motion of 0 to 120 
degrees (extension to flexion).  The knee has some crepitus, 
but there is no evidence of severe recurrent subluxation or 
lateral instability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for traumatic arthritis of the right knee with 
scaring have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 
4.71a, 4.118, Diagnostic Code 5010-5257 (2004), Diagnostic 
Codes 7802, 7803, 7804, 7805 (in effect as of and prior to 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the October 1998 rating 
decision, the March 1999 statement of the case, the January 
2000 supplemental statement of the case (SSOC), the July 2001 
RO letter, the July 2001 SSOC, the January 2002 SSOC, the 
March 2002 SSOC and the January 2005 SSOC.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, and did 
so in September 1999.  As no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted or identified, the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in October 1998, which is prior to 
the date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in July 2001, 
the RO informed him of what information he needed to 
establish entitlement to the claim addressed in this decision 
and that he should send in information describing additional 
evidence or the evidence itself.  In this respect, the Board 
notes that the July 2001 letter was provided to the claimant 
following the October 1998 rating decision initially 
adjudicating the claim on appeal but prior to the case being 
certified to the Board for appellate adjudication.  
Additionally, the Board notes that the content of that 
notice, the March 1999 statement of the case, and the various 
supplemental statement of the cases, fully complied with the 
requirements of 38 U.S.C.A. § 5103(A) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his increased rating claim.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  He has, by information letters, a rating decision, 
a statement of the case, and supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The RO received the appellant's formal claim of entitlement 
to service connection for a right knee disability in November 
1997.  In an October 1998 rating decision, service connection 
was granted and noncompensable disability rating was 
assigned, effective October 31, 1997, the date of receipt of 
the veteran's informal claim.  The veteran submitted a notice 
of disagreement with the RO's decision in February 1999 and 
perfected his appeal seeking an initial compensable 
disability rating for his right knee disability via a March 
1999 VA Form 9.  In August 2003, the Board remanded the 
veteran's case to the RO for additional development.  At 
present, the Board will address whether a higher rating 
should have been assigned for the veteran's claim.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

With respect to disabilities involving the musculoskeletal 
system, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2004).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2004).  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2004).

The veteran's traumatic arthritis of the right knee is 
currently evaluated under Diagnostic Code 5010 for arthritis 
due to trauma.  At present, the veteran is seeking an initial 
rating in excess of 10 percent.  The veteran is also seeking 
compensation for post-operative scars on his right knee.

In this case, in addition to evaluating the veteran's 
disability under Diagnostic Code 5010, the Board will also 
considered other potentially applicable Diagnostic Codes, 
which in this case include Diagnostic Codes 5257, 5260, and 
5261.  See Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly 
holding that the BVA's selection of a Diagnostic Code may not 
be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-1997) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Additionally, the General Counsel in 
VAOPGCPREC 9-1998 held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed Cir 1997).  Where additional disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under 5003 and vice versa.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned (the 
maximum allowed).  With x- rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  The evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2004).  However, the VA General Counsel has 
issued a precedential opinion holding that "separate ratings 
may be assigned under Diagnostic Code 5260 and Diagnostic 
Code 5261, where a veteran has both a limitation of flexion 
and limitation of extension of the same leg; limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg."  VAOPGCPREC 9-2004 
(September 17, 2004).  

The veteran is also seeking compensation for post-operative 
scars on his right knee.  During the course of this appeal, 
VA issued new regulations for the evaluation of skin 
disabilities, effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The veteran was notified of 
this regulatory change in the January 2005 supplemental 
statement of the case.  Accordingly, the Board will review 
both the pre- and post-August 30, 2002 rating criteria to 
determine the proper evaluation for the veteran's skin 
disability.  VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  

The Board also notes that since the veteran's scars do not 
involve his head, face or neck, both the old and revised 
criteria under Diagnostic Code 7800 are not for application 
in the present case.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800 (as of and prior to August 30, 2002).  As well, the 
veteran's scarring is not the result of burns, so the old 
rating criteria under Diagnostic Code 7801 (third degree burn 
scars) and Diagnostic Code 7802 (second degree burn scars) 
are not for application in the present case.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802 (in effect prior to 
August 30, 2002).  Finally, as the veteran's scars are 
superficial and do not limit the motion of his knee, the 
revised rating criteria under Diagnostic Code 7801 (scars 
that are deep or cause limited motion) are not for 
application in the present case.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).

Under prior law, a 10 percent rating is assigned for scars 
that are superficial, tender and painful on objective 
demonstration or for superficial scars that are poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2002).  The regulations further 
provided that a disability evaluation of 10 percent or more 
may be assigned under Diagnostic Code 7805, which provides 
for an evaluation of scars based upon limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002). 

Under the revised regulations, scars, other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion are rated under Diagnostic Code 7802.  Under 
Diagnostic Code 7802, a 10 percent rating may be assigned for 
superficial scars, other than on the head, face or neck, and 
that do not cause limited motion, when they cover areas of 
144 square inches (929 square centimeters) of greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  Scars that 
are superficial and unstable may be assigned a 10 percent 
rating under Diagnostic Code 7803.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2004).  A 10 percent rating may be assigned for scars that 
are superficial and painful on examination.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2004).  Scars may also be rated 
on the basis of limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).

The medical evidence of record includes a VA medical 
examination conducted in April 1998 that found that the 
veteran's range of motion in his right knee was 0 to 140 
degrees.  The examiner noted crepitus and joint line 
tenderness.  The anterior drawer, posterior drawer, McMurray 
and Lachman's tests were negative.  As well, the varus and 
valgus stress test was negative.  X-ray examination of the 
veteran's knees reveled minimal degenerative changes of the 
bones in the knees with minimal narrowing of the joint 
spaces, especially in the medial compartment.  The examiner's 
assessment was status post right medial meniscectomy with 
degenerative joint disease in the right knee.  

The veteran and his wife also presented testimony under oath 
at a hearing at the RO on September 23, 1999.  At the 
hearing, the veteran testified that his knee gives way on him 
2 to 3 times a month.  The veteran also testified that his 
right knee was limited in its range of motion when compared 
to his left knee.  The veteran testified that his knee would 
lock when he is sitting and driving.  He also testified that 
there is no lateral instability in his right leg and that his 
right leg feel weaker than his left leg.  The veteran 
testified that he experiences pain while standing and also 
when climbing stairs.  

The VA also examined the veteran in November 1999.  A 
physical examination of the veteran's knee reveled no 
swelling and a 5 centimeter medial scar.  The examiner 
indicated that the veteran can walk a half mile and can stand 
for three hours.  The range of motion of the veteran's knee 
was measured as 0 to 140 degrees.  The final diagnosis was 
status post injury of the right knee with no limitation of 
movement and pain on flexion. 

The record also includes private treatment records from 
Surgi-Center of Baton Rouge received in December 2001.  These 
treatment records document the partial arthroscopic medial 
meniscectomy the veteran underwent in December 1993.  They do 
not contain any object measurements of range of motion, or a 
discussion of instability in the veteran's knee. 

The record includes VA medical records dated from January 
2000 to January 2002.  In a note dated January 7, 2002, the 
veteran rated his pain due to arthritis as a 5 on a 0-10 
scale.  In a note dated January 8, 2002, the veteran had no 
joint pain or joint stiffness. 

The record also includes VA medical records received in March 
2003.  These medical records document the various medical 
treatments the veteran has received, but offer no objective 
measurements of pathology related to the veteran's knee 
disability.

The record also indicates a VA medical examination conducted 
in April 2004.  The examiner reviewed the veteran's medical 
history and indicated that the veteran injured his knee in 
military service in 1974.  At the time the veteran underwent 
arthrotomy of the right knee with a medial meiscectomy.  In 
the late 1980s early 1990s, the veteran began to experience 
right knee pain again and underwent arthroscopy of the right 
knee secondary to post-traumatic degenerative joint disease 
of his right knee.  The examiner indicated that since that 
time the veteran experience chronic dull nagging or burning 
pain in the medial anterior joint compartment of his right 
knee, aggravated with sudden weather changes, bending of the 
right knee, kneeling, squatting, climbing and 
standing/ambulation in excess of 15-20 minutes.  The veteran 
also reported experiencing stiffness of the right knee 
without swelling, frequent crepitus, and frequent locking in 
his right knee.  It was noted that the veteran did not use a 
knee brace, crutches, or cane.  No flare-up, weakness, lack 
of endurance, excess fatigue or addition limitation of motion 
was noted upon repetitive use of the right knee.  The 
examiner indicated that the veteran was ambulating with a 
normal gait, balance and posture.  No edema effusion, 
weakness, tenderness, redness, heat, abnormal movement, 
guarding of movement, or ankylosis was seen in the veteran's 
right knee.  Flexion in the right knee was measured from 0 
degrees to 120 degrees with pain developing at 120 degrees.  
Extension was measured to 0 degree with mild tenderness in 
the right knee.  No instability was present in the right 
knee.  X-rays of the veteran's knee taken at the examination 
indicated no definite fracture and no evidence of soft tissue 
calcification.  Mild patellar spurring and minimal narrowing 
of the medial compartments was also noted in the x-ray study.  
The final diagnosis was, status post arthrotomy with medial 
meniscectomy and arthroscopic surgical procedures of the 
right knee for medial meniscal tear of the right knee and 
subsequent development of degenerative joint disease of the 
right knee with residual right knee disability.  

Finally, the veteran's right knee scarring was examined in 
April 2004.  At the examination, the veteran indicated that 
the arthrotomy and arthroscopy scars of his right knee are 
well healed and nonsymptomatic.  A physical examination 
revealed that the arthrotomy scar of the right knee was 
approximately 6 inches in length and 0.0787 inches (2 mm) in 
width and slightly hypopigmented.  Multiple arthroscopic 
scars of the right knee were found to be well healed without 
evidence of any complications.  The examiner found: no pain 
in the scars on examination; no adherence to underlying 
tissues; that the scars were regular without atrophy, shiny 
appearance, or scaliness; that the scars were stable without 
elevation or depression; that the scars were superficial; 
that there was no inflammation, edema or keloid formation; 
that there were no areas of induration or inflexibility of 
the skin; that there was no limitation of motion or other 
limitation of function caused by the scars; and, that there 
was no disfigurement.  The examiner's final diagnosis was 
well healed and non-symptomatic arthromtomy and arthroscopy 
scars of the right knee. 

Upon a review of the evidence, the Board finds that the 
criteria for the assignment of an initial disability rating 
in excess of 10 percent for the service-connected right knee 
traumatic arthritis have not been met under Diagnostic Code 
5003-5010.  In this respect, the medical evidence of record 
does not show that the veteran's service-connected right knee 
disability is manifested by complaints of pain with x-ray 
evidence showing involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  As such, the veteran is not entitled to a 
rating in excess of 10 percent for right knee traumatic 
arthritis under Diagnostic Code 5003-5010.  38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2004).

The medical evidence also does not show that the veteran's 
disability is characterized by any recurrent subluxation or 
lateral instability.  The veteran testified at his September 
1999 hearing that he experienced no lateral instability, and 
the examiner at the April 2004 VA medical examination found 
no lateral instability.  As such, a rating in excess of 10 
percent is not warranted under Diagnostic Code 5257.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

The Board has also considered whether the veteran's knee 
disability should be rated under other Diagnostic Codes that 
could result in a rating higher than 10 percent, including 
under Diagnostic Codes 5260 and 5261.  In this respect, the 
veteran's right knee disability has been characterized by 
range of motion of 0 to 120 degrees (extension to flexion).  
However, the evidence does not show that the knee is 
characterized by limitation of extension to 15 degrees or 
limitation of flexion to 30 degrees.  As such, a rating in 
excess of 10 percent is not warranted under Diagnostic Codes 
5260, 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2004).

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 as related to Diagnostic 
Codes 5260 and 5261.  In this respect, the Board does not 
doubt the presence of pain in the veteran's right knee, 
including pain on motion, and that such pain would exhibit 
weakened movement and excess fatigability during flare-ups 
and/or repeated use.  However, upon consideration of the 
evidence in its entirety, the Board finds that, the objective 
medical evidence simply does not show that the veteran's 
limitation of motion approaches that required by either 
Diagnostic Code 5260 or Diagnostic Code 5261 for a higher 
evaluation.  As a matter of fact, the objective evidence of 
record does not reflect any additional functional limitation 
specifically related to pain/weakness sustained by the 
veteran.  And, it is clear that the law requires that such 
additional functional limitation be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2004).

As well, after reviewing the evidence of record the Board 
finds that the veteran is not entitled to compensation for 
scarring on his right knee.  Under the old criteria for 
scarring in effect prior to August 30, 2002, the veteran is 
not entitled to compensation because his scars are not poorly 
nourished, with repeated ulceration, they are not tender and 
painful on objective demonstration, and they do no limit the 
function of his right knee.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002).  The veteran also 
is not entitled to compensation for scaring under the revised 
criteria in effect as of August 30, 2002.  The veteran is not 
entitled to compensation under the Diagnostic Code 7802 
because the veteran's scars do not cover an area greater than 
144 square inches (based on the measurements of the April 
2004 examination, his scars cover approximately .4722 square 
inches).  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  
He is also not entitled to compensation under Diagnostic 
Codes 7803, 7804 and 7805 because his scars are not unstable, 
they are not painful on examination, and they do not limit 
the function of his right knee.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2004)

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's right knee traumatic 
arthritis with scaring.  Under these circumstances, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. § 3.159); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected knee disability 
has caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 10 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.

The Board acknowledges the sincerity of the appellant's 
written statements submitted in support of his claims.  The 
appellant is certainly competent to provide an account of the 
symptoms that he experiences and has experienced.  Hayes v. 
Brown, 9 Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  However, since he is a lay person, he 
is not competent to offer an opinion requiring medical 
knowledge or expertise.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1995). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  In that regard, the Board 
observes that with respect to the disability at issue, the 
applicable rating criteria contemplates higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for traumatic 
arthritis of the right knee with scaring is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


